

114 S1976 IS: Children and Firefighters Protection Act of 2015
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1976IN THE SENATE OF THE UNITED STATESAugust 5, 2015Mr. Schumer introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo prohibit the distribution in commerce of children's products and upholstered furniture
			 containing certain flame retardants, and for other purposes.
	
 1.Short titleThis Act may be cited as the Children and Firefighters Protection Act of 2015. 2.Prohibition on sale of certain products containing specified flame re­tar­dants (a)DefinitionsIn this section, the terms children's product, consumer product, distribute in commerce, distributor, import, manufacturer, retailer, and United States have the meanings given such terms in section 3(a) of the Consumer Product Safety Act (15 U.S.C. 2052(a)).
 (b)ProhibitionIt shall be unlawful for any manufacturer, distributor, or retailer to sell, offer for sale, manufacture for sale, distribute in commerce, or import into the United States any children's product or upholstered furniture that contains a flame retardant specified in subsection (c) that exceeds 1,000 parts per million total chemical content by weight for any part of the product or furniture.
 (c)Specified flame retardantsThe flame retardants specified in this subsection are the following: (1)Tris(1,3-dichloro-2-propyl)phosphate (TDCPP) (chemical abstracts service number 13674–87–8).
 (2)Tris(2-chloroethyl)phosphate (TCEP) (chemical abstracts service number 115–1496–8). (3)Tetrabromobisphenol A (TBBPA) (chemical abstracts service number 79–94–7).
 (4)Decabromodiphenyl ether (chemical abstracts service number 1163–19–5). (5)Antimony trioxide (chemical abstracts service number 1309–64–4).
 (6)Hexabromocyclododecane (HBCD) (chemical abstracts service number 25637–99–4). (7)Bis(2-Ethylhexyl)-3,4,5,6-tetra­bro­moph­tha­late (TBPH) (chemical abstract service number 26040–51–7).
 (8)2-EthylhexYl-2,3,4,5-tetrabromobenzoate (TBB) (chemical abstract service number 183658–27–7). (9)Chlorinated paraffins (chemical abstract services number 85535–84–8).
 (10)Tris (1-chloro-2-propyl) phosphate (TCPP) (chemical abstract service number 13674–84–5). (11)Such other chemical flame retardants as the Commission may specify by rule under subsection (d)(5).
				(d)Chronic hazard advisory panel
 (1)AppointmentNot later than 180 days after the date of the enactment of this Act, the Commission shall appoint a chronic hazard advisory panel pursuant to the procedures of section 28 of the Consumer Product Safety Act (15 U.S.C. 2077) to study the effects on human health of all chemical flame retardants as used in children's products or upholstered furniture.
				(2)Examination
 (A)In generalThe panel shall, not later than 540 days after the date on which the panel is appointed under paragraph (1), complete an examination of the potential hazards and exposures for the full range of chemical flame retardants that may be used in children's products or upholstered furniture to meet applicable fire safety standards and shall—
 (i)examine potential health effects of the chemical flame retardants, including— (I)developmental toxicity;
 (II)carcinogenicity, genetic damage, or reproductive toxicity; (III)endocrine disruption;
 (IV)toxicity related to the nervous system, immune system, or organs or cause other systemic toxicity; and
 (V)whether they are— (aa)persistent, bioaccumulative, and toxic; or
 (bb)very persistent and very bioaccumulative; (ii)consider the potential health effects of such chemical flame retardants, both in isolation and in combination with other flame retardants;
 (iii)examine biomonitoring studies that document existing levels and likely future levels of chemical flame retardants in children, pregnant women, firefighters (including combustion by-products of chemical flame retardants), and others;
 (iv)examine data and analysis regarding the chemical flame retardants in household dust, indoor air, or elsewhere in the home environment;
 (v)consider the cumulative effects of total exposure to flame retardants, both from children’s products, upholstered furniture, and from other sources, such as food, commercial furniture, building insulation, and electronics;
 (vi)review all relevant data, including the most recent, best-available, peer-reviewed, scientific studies of these chemical flame retardants that employ objective data collection practices or employ other objective methods;
 (vii)consider the amounts of chemical flame retardants used in consumer products and the total volumes manufactured for use; and
 (viii)consider possible similar health effects of chemical flame retardants used in children's products or upholstered furniture.
 (3)De novoThe panel's examinations pursuant to this subsection shall be conducted de novo. The findings and conclusions of any previous chronic hazard advisory panel on chemical flame retardants and other studies conducted by the Commission shall be reviewed by the panel but shall not be considered determinative.
 (4)ReportNot later than 180 days after completing its examination, the panel appointed under paragraph (1) shall submit to the Commission a report on the results of the examination conducted under this section and shall make recommendations to the Commission regarding any chemical flame retardants (or combinations of chemical flame retardants) in addition to those identified in paragraphs (1) through (10) of subsection (c) that the panel determines should be prohibited under subsection (b).
 (5)Specification of additional chemical flame retardantsNot later than 180 days after receiving the report of the panel under paragraph (4), the Commission shall—
 (A)evaluate the findings of the chronic hazard advisory panel regarding the examination carried out under paragraph (2);
 (B)evaluate the recommendations submitted by the chronic hazard advisory panel under paragraph (4); and
 (C)promulgate a final rule, based on the evaluations carried out under subparagraphs (A) and (B) of this paragraph, that specifies such chemical flame retardants that are not listed in paragraphs (1) through (10) of subsection (c) as the Commission determines that the presence of such chemical flame retardant in any part of a children's product or upholstered furniture may cause substantial personal injury or substantial illness, including—
 (i)developmental or learning disabilities; (ii)cancer;
 (iii)endocrine disruption; (iv)reproductive harm; or
 (v)damage to the nervous system, immune system, or organs or cause other systemic toxicity. (e)Treatment of violationA violation of subsection (b) shall be treated as a violation of section 19(a)(1) of the Consumer Product Safety Act (15 U.S.C. 2068(a)(1)).
 (f)Product certification and labelingA product subject to subsection (b) of this section shall not be subject to section 14(a)(2) of the Consumer Product Safety Act (15 U.S.C. 2063(a)(2)) with respect to testing for compliance with the requirements of this section.
			(g)Rulemaking
 (1)In generalThe Consumer Product Safety Commission shall promulgate rules to carry out this section in accordance with section 553 of title 5, United States Code.
 (2)Exemption from certain requirementsThe requirements of sections 7 and 9 of the Consumer Product Safety Act (15 U.S.C. 2056 and 2058) shall not apply to a rulemaking under this section.
 (h)Relation to State lawThis section shall not annul, alter, or affect a provision of law of a State relating to the presence of a chemical flame retardant in a children's product or upholstered furniture except to the extent that such provision of law is inconsistent with a provision of this section, and then only to the extent of the inconsistency. For purposes of this section, a provision of law of a State is not inconsistent with the provisions of this section if the protection such provision of law affords any person is greater than the protection provided under this section.
			(i)Effective date
 (1)In generalThis Act shall take effect on the date of the enactment of this Act, except subsection (b) shall take effect on the date that is 1 year after the date of the enactment of this Act.
 (2)ApplicabilitySubsection (b) shall apply with respect to children's products and upholstered furniture manufactured after the date that is 1 year after the date of the enactment of this Act.